Citation Nr: 1029789	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  06-31 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a chronic disability 
manifested by pain, to include thoracic myositis and 
fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from July 1983 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the appellant's claims for entitlement to 
service connection for thoracic myositis and fibromyalgia.  The 
appellant's May 2005 claim, March 2006 notice of disagreement, 
and an April 2007 statement indicate that the appellant is 
claiming entitlement to service connection for fibromyalgia, and 
asserting that thoracic myositis and fibromyalgia are the same 
condition.  Thus, the Board has recharacterized the appellant's 
claims as a claim for entitlement to service connection for a 
chronic disability manifested by pain, to include fibromyalgia 
and thoracic myositis.  

In the April 2007 statement, the appellant also filed a claim for 
entitlement to service connection for arthritis, as secondary to 
fibromyalgia, and requested an evaluation in excess of 30 percent 
for service-connected dysthymia disorder.  The Board notes that 
although the appellant's claim for entitlement to service 
connection for arthritis as secondary to fibromyalgia was filed 
in April 2007, within one year of a March 2007 rating decision 
denying her petition to reopen her claim for entitlement to 
service connection for rheumatoid arthritis and osteoarthritis of 
the lumbosacral spine on a direct-incurrence basis only, she did 
not express disagreement with or reference the March 2007 rating 
decision.  Thus, the Board does not construe the statement as a 
notice of disagreement.  

The issues of entitlement to service connection for 
arthritis as secondary to fibromyalgia and entitlement to 
an evaluation in excess of 30 percent for dysthymic 
disorder have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After reviewing the record, the Board finds that VA has not 
completed its duty to assist under the Veterans Claims Assistance 
Act of 2000 (VCAA).  Specifically, there appear to be outstanding 
VA treatment records.  In September 2006, the appellant submitted 
a December 2005 VA treatment record, noting in an attached letter 
that it was from her current medical records at the "Jackson VA 
Clinic."  The December 2005 VA treatment record indicates that 
the appellant had a diagnosis of fibromyalgia and suggests that 
the condition was caused by service.  The record indicates that 
the appellant had several diagnoses and active medications.  The 
VA records may be material to the appellant's claim and indicate 
whether she has a current diagnosis of thoracic myositis.  
Moreover, records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered to be in the 
constructive possession of VA adjudicators during the 
consideration of the claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, 
an effort should be made to locate these VA treatment records so 
that they may be associated with the appellant's claims folder.  
See 38 C.F.R. § 3.159(c)(2).    

In the September 2006 statement, the appellant also stated that 
her medical records from Dr. D. from 1992 to 2004 show many 
visits for pain in her mid-back.  Although records from Dr. J.D. 
have been associated with the claims folder, they date from 2001 
to 2003.  Therefore, the Board should request records from Dr. 
J.D. from 1992 to 2001 and from 2003 to 2004.  

A November 2004 letter from D.V., M.D., indicated that the 
appellant suffered from fibromyalgia.  Dr. D.V. noted that her 
problems followed, and partly resulted from, a compression injury 
of the spine sustained while in the military, and that 
fibromyalgia was most likely a direct result of her injuries.  
Dr. D.V. concluded that it is medically plausible and consistent 
to explain the origin of the fibromyalgia as an illness resulting 
directly from trauma which occurred during military service.  
However, the appellant's service treatment records do not 
indicate that she had a compression injury of the spine in 
service.  A March 1984 service treatment record indicated that 
the appellant was diagnosed with thoracic myositis and a November 
1984 service treatment record indicated that she had a diagnosis 
of chronic thoracic somatic dysfunction.  Neither of these 
diagnoses are compression injuries, which indicates that Dr. D.V. 
did not base his opinion on an accurate report of the appellant's 
medical history.  The December 2005 VA treatment record noted 
that the appellant had fibromyalgia with pain that originated 
from a fall in 1984 and was diagnosed as myositis, later changed 
to the term fibromyalgia or fibromyitis.  However, it is not 
clear whether the record was a medical opinion or a report of 
what the appellant told the clinician.  

The appellant was scheduled for a VA examination in January 2007.  
She indicated that she had knowledge of the scheduled examination 
in a January 2007 VCAA notice response.  However, she failed to 
report for the examination.  The Board finds that in light of the 
evidence suggesting a nexus between the appellant's fibromyalgia 
and the in-service diagnosis of thoracic myositis, a VA opinion 
would be useful to determine whether the appellant has a chronic 
disability manifested by pain, to include thoracic myositis 
and/or fibromyalgia, that is etiologically related to service.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the appellant's VA treatment 
records, not already of record, pertaining to 
treatment for fibromyalgia and/or thoracic 
myositis since service, to specifically 
include from the "Jackson VA Clinic" as 
noted in the body of this Remand above.  If 
no such records are available, the claims 
folder must indicate this fact.

2.  Forward the appellant a VA Form 21-4142 
for her execution and inform her of the 
necessity of executing this release and the 
consequences of failing to cooperate with 
VA's reasonable efforts to obtain medical 
records from Dr. J.D., M.D., from 1992 to 
2001 and from 2003 to 2004.  If the appellant 
returns the release, attempt to obtain the 
records.  If no records are available, the 
claims folder must indicate this fact.

3.  Request a clarifying medical opinion on 
whether it is at least as likely as not that 
the appellant has a chronic disability 
manifested by pain, to include fibromyalgia 
and thoracic myositis, that is etiologically 
related to her military service, to include 
her in-service diagnosis of thoracic 
myositis.  The VA clinician is requested to 
provide a thorough rationale for any opinion 
provided.  The clinician should review the 
claims folder and this fact should be noted 
in the accompanying medical report.  

If the clinician determines that an 
examination of the appellant is necessary to 
provide an opinion, the appellant should be 
scheduled for a VA examination.  

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

If the clinician is unable to provide an 
opinion without resorting to speculation, the 
clinician should explain why a definitive 
opinion cannot be provided.  

4.  Thereafter, readjudicate the issue on 
appeal of entitlement to service connection 
for a chronic disability manifested by pain, 
to include fibromyalgia and thoracic 
myositis.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant an 
appropriate opportunity to respond.  The case 
should then be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



